Order entered September 28, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-01278-CV

                              ANTHONY EDES, Appellant

                                            V.

                          JESUS ARRIAGA, ET AL., Appellees

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-05169

                                        ORDER
       Before the Court is appellant’s September 27, 2018 unopposed second motion for an

extension of time to file a reply brief. We GRANT the motion and extend the time to October

26, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE